Citation Nr: 1514755	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  04-33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for a back disability, characterized as mechanical back pain with left-sided sciatica disability, and evaluated as 10 percent disabling from April 14, 2004 to July 14, 2004, 20 percent disabling from July 15, 2004 to September 16, 2004, and 10 percent disabling from September 17, 2004 to February 5, 2012, and characterized as degenerative disc disease of the lumbar spine, status post laminectomy), and evaluated as 20 percent disabling from February 6, 2012.

2.  Entitlement to an increased separate rating for radiculopathy/sciatica of the left lower extremity, evaluated as 20 percent disabling from February 6, 2012.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1998 to April 2004. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that, in pertinent part granted service connection for left-sided sciatica (claimed as lower back pain), and granted an initial 10 percent rating, effective April 14, 2004.  Jurisdiction over the Veteran's claims file is currently with the VA RO in Pittsburgh, Pennsylvania. 

In April 2006, the Board remanded the appeal for further development. 

In an August 2009 decision, the Board granted a 20 percent rating for mechanical low back pain with left sided sciatica, from July 15 to September 16, 2004.  It denied a rating in excess of 10 percent during any other period since the effective date of service connection on April 14, 2004.  The Pittsburgh RO effectuated the Board's determination in a November 2009 rating action.

The Veteran appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans' Claims (court). 

In September 2009, the Veteran filed a motion for reconsideration of the Board's August 2009 decision, which was denied by the Board in June 2010.  In correspondence received in September 2010, he filed a motion for reconsideration of the Board's June 2010 denial of his motion for reconsideration.  In November 2010, he withdrew his motion for reconsideration and continued with his appeal before the court. 

Before the court issued a decision, the Veteran and the Secretary of VA filed a Joint Motion for Vacatur and Remand (Joint Motion) of the Board's August 2009 denial. The Joint Motion requested that the August 2009 Board denial be vacated and the matter remanded to the Board for compliance with its instructions.  The court granted the Joint Motion in a March 2011 Order.  A copy of the court's Order is in the claims file.

In August 2011, the Board remanded the appeal to the Agency for Original Jurisdiction (AOJ).

In a January 2014 rating decision, the AOJ recharacterized the Veteran's back disability as radiculopathy/sciatica of the left lower extremity, and degenerative disc disease of the lumbar spine, status post laminectomy, that were assigned separate 20 percent disability ratings, effective from February 6, 2012.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2015, prior to dispatch of a decision in this case, the Veteran's representative asked for a videoconference hearing at the Louisville, Kentucky RO with the Veteran's representative as the San Diego, California RO.  The motion is granted.

Accordingly, the case is REMANDED for the following action:

Afford the Veteran a videoconference hearing before the Board in accordance with the February 10, 2015 letter from his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

  

